Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John M. Siragusa on March 12, 2021.

The application has been amended as follows: 
In the claims:
Claim 1,
	Line 3, changed “relative to the vehicle access opening” to --the door housing to the vehicle--
	Line 6, changed “tab” to --tab, the tab--
	Line 7, changed the second occurrence of “to” to --within--
	Line 9, changed “attachable to the module” to --for pivotally attaching the module to the vehicle--


Claim 2,
	Line 2, changed “one” to --a first--

Claim 6,
	Line 3, deleted “and the door . . . removal of the”
	Line 4, deleted “module from the door housing”

Claim 8,
	Line 3, changed “a vehicle structure” to --the vehicle-- and changed the last occurrence of “the” to --an--
	Line 4, inserted --of the vehicle-- following “opening”

Cancelled claims 9-11 and 13

Amended claim 14 as follows:
14.  A method of assembling a door assembly comprising:
assembling a module including vehicle door intrusion beams to a vehicle door housing by sliding a tab of the module into a channel of a frame member disposed inside the vehicle door housing such that the module is removable from the vehicle 
configuring a module hinge assembly for attachment to the module; 
configuring a module latch assembly for attachment to the module; 
positioning a door glass assembly within the vehicle door housing by attaching the door glass assembly to the vehicle door housing independent of the module such that the vehicle door housing and the door glass assembly are removable from the module; and
configuring the module so that the module is securable by the module hinge assembly to the vehicle proximate an access opening of the vehicle.

15. The method as recited in claim 14, including securing the module within the vehicle door housing with removable fasteners.

16. The method as recited in claim 15, wherein the module is slidable relative to the frame member.

17. The method as recited in claim 16, wherein the module includes a second bracket, the second bracket receives a portion of the removable fasteners such that the removable fasteners are accessible from an end of the vehicle door housing and the module is removable from the vehicle door housing by grasping the second bracket and sliding the module out from the vehicle door housing.

18. The method as recited in claim 17, wherein the module hinge assembly is securable to a first bracket of the module and the module latch assembly is securable to the second bracket.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634